Case 2:20-cv-04920-JWH-KS Document 14 Filed 01/04/21 Page 1 of 2 Page ID #:26

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-4920-JWH (KS)                                         Date: January 4, 2021
Title      Norice Patterson v. Josie Gastelo




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 29, 2020, Plaintiff a California state prisoner proceeding pro se, filed a Complaint
in the Eastern District pursuant to 42 U.S.C. § 1983. (Dkt. No. 1.) On June 3, 2020, the case was
transferred to the Central District. (Dkt. No. 3.) On August 5, 2020, the Court directed Plaintiff
to proceed with service of the summons and complaint pursuant to Rule 4 of the Federal Rules of
Civil Procedure and to file proof of service within 90 days, i.e., no later than November 3, 2020.
(Dkt. No. 8.)

        On October 2, 2020, Plaintiff filed a document entitled “Proof of Service,” which contained
an affidavit from Authur Mc’Clendan. (Dkt. No. 13.) In the affidavit, Mc’Clendan states that, on
September 8, 2020, he sent via certified registered mail a Notice of Lawsuit and Request for
Waiver of Service of Summons, the Summons, and the Complaint to Defendants Josie Gastelo and
the California Department of Corrections and Rehabilitations. (Id.) The affidavit does not state
whether, as required by Rule 4(d)(1), Mc’Clendan also mailed Defendants a prepaid means for
returning the waiver form. (See generally id.); see also FED. R. CIV. P. 4(d)(1)(C). To date, no
waiver of service has been filed with the Court. DEFENDANT’S FAILURE TO WAIVE DOES
NOT CONSTITUTE SERVICE OF PROCESS. See FED. R. CIV. P. 4(d)(2). Further, because
Plaintiff neglected to identify the specific addresses to which he sent the Request for Waiver, there
is no proof that he sent the Requests for Waiver to Defendants’ correct addresses.

        Rule 4(m) of the Federal Rules of Civil Procedure states: “If a defendant is not served
within 90 days after the complaint is filed, the court – on motion or on its own after notice to the
plaintiff – must dismiss the action without prejudice against that defendant or order that service be
made within a specified time. But if the plaintiff shows good cause for the failure, the court must


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-04920-JWH-KS Document 14 Filed 01/04/21 Page 2 of 2 Page ID #:27

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-4920-JWH (KS)                                       Date: January 4, 2021
Title      Norice Patterson v. Josie Gastelo


extend the time for service for an appropriate period.” Neither a litigant’s pro se status nor his
lack of legal sophistication is good cause for his failure to comply with the Federal Rules of Civil
Procedure. See Briones v. Riviera Hotel & Casino, 116 F.3d 379, 382 (9th Cir. 1997); King v.
Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987); Wennihan v. AHCCCS, 515 F. Supp. 2d 1040, 1043 (D.
Ariz. 2005); see also Springer v. Best, 264 F.2d 24, 25 (9th Cir. 1959) (it has never been the court’s
function “to supervise laymen in the practice of law”); Local Rule 1-3 (“Persons appearing pro se
are bound by these rules.”).

        Here, two months have passed since Plaintiff’s deadline for serving Defendants and no
valid proof of service has been filed. Accordingly, Plaintiff’s claims are now subject to dismissal
under Rules 4(m) and 41(b) of the Federal Rules of Civil Procedure. Therefore, IT IS ORDERED
that Plaintiff shall show cause, no later than January 25, 2021, why the action should not be
dismissed for failure to prosecute and comply with Rule 4(m) of the Federal Rules of Civil
Procedure. To discharge this order and proceed with this action, Plaintiff shall file one of the
following no later than the January 25, 2021 deadline:

           (1) A request for an extension of time to serve Defendants that establishes good
               cause for Plaintiff’s failure to effect service within the 90-day timeframe;

           (2) An application to proceed without prepayment of filing fees (CV-60P) and
               a motion for service by the U.S. Marshal that sets forth whatever steps to
               serve process Plaintiff has taken and explains why a court order is necessary
               to accomplish service; or

           (3) An amended proof of service showing that Defendants now have been
               served.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal. The Clerk is directed to send Plaintiff a copy of the Central District’s form Request
to Proceed Without Prepayment of Filing Fees with Declaration in Support (CV-60P).

        IT IS SO ORDERED.
                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
